             Case 2:18-cv-01385-JCC Document 172 Filed 08/27/20 Page 1 of 1



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    ABOLFAZL HOSSEINZADEH,                             CASE NO. C18-1385-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    BELLEVUE PARK HOMEOWNERS
      ASSOCIATION et al.,
13
                            Defendants.
14

15
            The following minute order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion for an extension of
18
     the mediation deadline (Dkt. No. 171). The Court hereby GRANTS the motion and EXTENDS
19
     the mediation deadline until September 25, 2020.
20
            DATED this 27th day of August 2020.
21
                                                          William M. McCool
22
                                                          Clerk of Court
23
                                                          s/Tomas Hernandez
24                                                        Deputy Clerk

25

26


     MINUTE ORDER
     C18-1385-JCC
     PAGE - 1
